, Martin, J.,
delivered the opinion of the court.
The defendant was sued on his promissory note, bearing • interest at the conventional rate. He pleaded the general issue, and on judgment being rendered against him, he appealed.
On the trial of the cause in the District Court, the defendant objected to the introduction of the note sued on, in evidence, on the score of a variance between it and that described in the petition. The alleged variance is in regard to the date. The petition described the note as bearing date the 5th of December, 1825. The original note was annexed 7 ° to the petition, and comes tip with the record. The word t-v i , i *i i *11 , n i • December is not very legible. Experts were called on in the District Court, who reported the word December was intended. The note was received in evidence notwithstanding the objection of the defendant.
As the. case is presented, it appears to this court, the dis'trict-judge did not err in receiving the note in evidence. . , . ,' As the original was annexed to the petition, there could be no material variance or surprise. On inspection of the note, it appears the word December was written, as is not uncommon among the French inhabitants, with the Roman numeralX, instead of December. This is not plainly done, but it is the most correct^ way of deciphering the date. Experts have reported so.
It is, therefore, ordered; adjudged and decreed, that the judgment of the District Court be affirmed, with costs.